           Case 6:19-cv-06663-FPG Document 19 Filed 08/24/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ANTONIO ORTIZ, JR.,
                                                     Petitioner,
                                                                                Case # 19-CV-6663-FPG
v.                                                                              DECISION AND ORDER


MARK ROYCE,

                                                     Respondent.


                                              INTRODUCTION

        Pursuant to 28 U.S.C. § 2254, pro se Petitioner Antonio Ortiz, Jr. brings this habeas petition

to challenge his state-court convictions for murder in the second degree.                           ECF No. 1.

Acknowledging that he has filed a so-called “mixed” petition—consisting of both exhausted and

unexhausted claims—Petitioner requests a stay of these proceedings so that he can fully litigate

the pending unexhausted claims in state court. ECF No. 1 at 11-12, 14-15; ECF No. 16 at 1.

Respondent opposes a stay, arguing that the all of Petitioner’s claims lack merit. 1 ECF No. 15-1

at 19. For the reasons that follow, Petitioner’s request for a stay is DENIED, and Petitioner shall

submit a response to the Court as set forth below.

                                               BACKGROUND

        In April 2013, Petitioner was indicted on one count of murder in the second degree under

New York Penal Law § 125.25. ECF No. 15-2 at 33. Briefly, it was alleged that Petitioner had

stabbed the victim multiple times in the victim’s apartment. The case proceeded to a jury trial.

Petitioner’s defense at trial was grounded in his alleged intoxication. Before the alleged murder,

Petitioner had been a frequent overnight guest at the victim’s apartment. See ECF No. 15-2 at 8.


1
  Respondent also argues that “petitioner has not sought a stay.” ECF No. 15-1 at 19. While Petitioner has not filed
a formal motion to that effect, his submissions to the Court make clear he seeks that relief.

                                                         1
          Case 6:19-cv-06663-FPG Document 19 Filed 08/24/20 Page 2 of 6




On the day of the murder, Petitioner was smoking crack cocaine and imbibing alcohol while at the

victim’s apartment. Id. at 10. At trial, Petitioner testified that the mixture of these substances put

him in a delusional/hallucinatory state, during which he believed he saw someone in the apartment

attacking the victim. Id. Hoping to defend the victim, Petitioner took a knife and began “swinging

it all over the place.” Id. at 11. At some point, Petitioner fell on the floor, believing he had killed

the attacker and that the victim had escaped from the apartment. Id. In fact, Petitioner had stabbed

the victim. Id. Petitioner left the apartment and was later detained by police. Id. at 12.

       The jury found Petitioner guilty of second-degree murder, and he was sentenced to

imprisonment for 24 years to life. Id. at 13.

       Petitioner filed a direct appeal with the Appellate Division, Fourth Department. He argued

that (1) the trial judge should have instructed the jury on a “mistake of fact” defense; and (2) the

sentence was unduly harsh. The Appellate Division affirmed the conviction, People v. Ortiz, 153

A.D.3d 1618 (N.Y. App. Div. 2017), and on December 28, 2017, the New York Court of Appeals

denied Petitioner’s application for leave to appeal. ECF No. 15-2 at 119.

       In March 2019, Petitioner filed a motion for writ of error coram nobis, asserting that his

appellate counsel provided ineffective assistance by failing to raise several allegedly meritorious

arguments. ECF No. 15-2 at 120-32. In April 2019, the Appellate Division denied the motion,

People v. Ortiz, 171 A.D.3d 1572 (N.Y. App. Div. 2019), and in August 2019, the New York Court

of Appeals denied leave to appeal. ECF No. 15-2 at 222.

       Separately, in June 2019, Petitioner filed a motion to vacate the judgment under New York

Criminal Procedure Law § 440.10. See id. at 163-83. He asserts that his trial counsel provided

ineffective assistance with respect to the use of his mental health records at trial. The parties




                                                  2
          Case 6:19-cv-06663-FPG Document 19 Filed 08/24/20 Page 3 of 6




indicate that this motion remains pending before the Monroe County Court. ECF No. 1 at 4; ECF

No. 15-1 at 11.

                                           DISCUSSION

       28 U.S.C. § 2254(b)(1)(A) “requires a habeas petitioner to first exhaust his state court

remedies with respect to each of the grounds raised in the petition.” Mejia v. New York, No. 17-

CV-6362, 2017 WL 3085843, at *1 (W.D.N.Y. July 20, 2017). As a result, a district court

generally “may not adjudicate a ‘mixed petition,’ consisting of both exhausted and unexhausted

claims.” Id; see also Goupil v. Graham, No. 14-CV-709, 2018 WL 1367333, at *2 (W.D.N.Y.

Mar. 17, 2018). There are four ways in which to dispose of a mixed petition:

       (1) [the court may] deny the petition on the merits where the claims are clearly
       meritless; (2) [the court may] allow a petitioner to omit the unexhausted claim[s]
       and proceed with the exhausted claim[s]; (3) [the court may] dismiss the petition in
       its entirety without prejudice; or (4) under very limited circumstances, the court
       may stay the petition and hold it in abeyance while the petitioner returns to state
       court to exhaust his previously unexhausted claims.

Terraine v. Lee, No. 15-CV-5354, 2016 WL 160722, at *2 (E.D.N.Y. Jan. 13, 2016) (internal

quotation marks omitted). Each option presents its own considerations.

       The first option is appropriate only where the unexhausted claim facially lacks merit. See

Wesla-Rosa v. Kaplan, 274 F. Supp. 3d 126, 129 (E.D.N.Y. 2017).

       The second option allows a petitioner to withdraw his unexhausted claims and proceed on

his exhausted claims. This can be an expeditious way to resolve the exhaustion problem, but “[t]he

effect of such withdrawal may be that petitioner will not be permitted to raise the withdrawn

grounds in a second or successive habeas petition.” Graham, 2018 WL 1367333, at *2; see also

28 U.S.C. § 2244(b)(2).

       The third option is that the entire petition may be dismissed without prejudice, in which

case the petitioner would be free to raise all of his claims in another petition once he has exhausted


                                                  3
          Case 6:19-cv-06663-FPG Document 19 Filed 08/24/20 Page 4 of 6




his state remedies. Importantly, the subsequent petition “would not be considered a second petition

for purposes of 28 U.S.C. § 2244(b).” Graham, 2018 WL 1367333, at *2. If that option is selected,

however, the petitioner must keep in mind that there is a one-year statute of limitations for federal

habeas petitions. 28 U.S.C. § 2244(d)(1). That limitations period is tolled for any period “during

which a properly filed application for State post-conviction or other collateral review with respect

to the pertinent judgment . . . is pending.” Id. § 2244(d)(2). Consequently, a petitioner whose

petition is dismissed without prejudice so that he can exhaust his claims “may be foreclosed from

coming back to federal court for habeas relief by the statute of limitations.” Graham, 2018 WL

1367333, at *2.

       Finally, as a fourth option, the Court may stay the petition while the petitioner litigates the

unexhausted claims in state court. “A court may only issue a stay when: (1) petitioner has not

engaged in any intentionally dilatory litigation tactics; (2) there is good cause for the petitioner’s

failure to exhaust the unexhausted claims in state court before bringing a federal habeas petition;

and (3) the unexhausted claims are not plainly meritless.” Terraine, 2016 WL 160722, at *2

(internal quotation marks omitted).

       The Court concludes that neither the first nor fourth options—dismissal on the merits and

a stay, respectively—are appropriate under the circumstances. As to the first option, it would be

premature to pass on Petitioner’s unexhausted ineffective-assistance claims. Such claims are

usually fact-sensitive, Boria v. Keane, 99 F.3d 492, 496 (2d Cir. 1996), and are best evaluated with

a fully developed record and, in particular, an explanation from defense counsel concerning his

actions. See Eze v. Senkowski, 321 F.3d 110, 136 (2d Cir. 2003). Because the record before the

Court does not contain such evidence, the Court cannot conclude that Petitioner’s claims are

“unquestionably meritless,” and so dismissal on the merits is improper. Accord Flore v. Officer



                                                  4
          Case 6:19-cv-06663-FPG Document 19 Filed 08/24/20 Page 5 of 6




in Charge, Buffalo Fed. Detention Facility, No. 11-CV-7977, 2014 WL 1568843, at *3 (S.D.N.Y.

Apr. 17, 2014).

       As to the fourth option, Petitioner has not demonstrated the good cause necessary to

warrant a stay. Petitioner argues that he filed this petition—despite knowing that is a mixed

petition with unexhausted claims—because he was not “sure how much time was left” on the one-

year statute of limitations for § 2254 petitions. ECF No. 1 at 15. This Court has held, however,

that even “reasonable confusion as to federal deadlines does not constitute ‘good cause’ for failing

to exhaust state claims.” Davis v. Graham, No. 16-CV-275, 2017 WL 4324686, at *1 (W.D.N.Y.

Sept. 29, 2017). Petitioner also contends that he needed to file his petition now because he receives

legal assistance from another inmate, who could be “moved [from the facility] at any time.” ECF

No. 1 at 15. This argument, insofar as it is premised on Petitioner’s ignorance of the law and his

corresponding need for legal assistance, also does not support a finding of good cause. See Scott

v. Rock, No. 10-CV-5989, 2013 WL 12416154, at *2 (E.D.N.Y. May 20, 2013) (“This Court is

unaware . . . of any cases holding that a pro se petitioner’s ignorance of the law relating to a

particular claim constitutes ‘good cause’ for the failure to exhaust that claim sooner.”). Moreover,

a stay “does not appear necessary in Petitioner’s case because he has already commenced state []

proceedings and, thus, the AEDPA’s one-year statute of limitations is currently tolled.” Davis v.

Graham, No. 16-CV-275, 2018 WL 3996424, at *4 (W.D.N.Y. Aug. 21, 2018).

       This leaves the second and third options: Petitioner could either withdraw his unexhausted

claims and proceed with his exhausted claims, or the Court could dismiss the entire petition without

prejudice to refiling upon the completion of the state-court proceedings. The former option would

require Petitioner to abandon some of his claims, while the latter option presents the risk that, if




                                                 5
           Case 6:19-cv-06663-FPG Document 19 Filed 08/24/20 Page 6 of 6




Petitioner fails to timely refile his petition, all of his claims will be barred by the statute of

limitations. 2

         Under these circumstances, the Court will allow Petitioner to decide how he wishes to

proceed. Accord Mejia, 2017 WL 3085843, at *3. Therefore, by September 14, 2020, Petitioner

shall inform the Court in writing whether he elects to have the Court dismiss his entire petition

without prejudice, or whether he elects to withdraw his unexhausted claims and proceed with his

exhausted claims. The Court cautions Petitioner that a one-year limitations period applies to

§ 2254 petitions, see 28 U.S.C. § 2244(d), and may bar any subsequent petition if Petitioner fails

to file it in a timely manner after the resolution of his pending state-court proceedings. If Petitioner

does not notify the Court by September 14, 2020 as set forth above, the Court will dismiss the

entire petition without prejudice.

                                                 CONCLUSION

         Petitioner’s request for a stay is DENIED. By September 14, 2020, Petitioner shall inform

the Court in writing whether he elects to have the Court dismiss his entire petition without

prejudice, or whether he elects to withdraw his unexhausted claims and proceed with his exhausted

claims. If Petitioner does not notify the Court by September 14, 2020 as set forth above, the Court

will dismiss the entire petition without prejudice.

         IT IS SO ORDERED.

Dated: August 24, 2020
       Rochester, New York
                                                                ______________________________________
                                                                HON. FRANK P. GERACI, JR.
                                                                Chief Judge
                                                                United States District Court



2
 That risk is particularly salient here. It appears that nearly one year elapsed between the expiration of direct review
(March 28, 2018) and the filing of Petitioner’s coram nobis motion (March 11, 2019). See ECF No. 15-2 at 119, 133.

                                                           6
